
	
		I
		111th CONGRESS
		2d Session
		H. R. 6249
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Skelton (for
			 himself and Mr. Davis of Kentucky)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To create a system to educate, train, and develop
		  interagency national security professionals across the Government; to require
		  personnel selected for senior-level interagency national security positions to
		  meet interagency education, training, and experience requirements; to provide
		  appropriate interagency training, education, and assignment opportunities for
		  national security professionals throughout their careers; and to authorize
		  funds and create program structures for implementation of the
		  system.
	
	
		1.Short title; constitutional
			 authority
			(a)Short
			 titleThis Act may be cited
			 as the Interagency National Security
			 Professional Education, Administration, and Development System Act of
			 2010.
			(b)Constitutional
			 authorityThis Act is enacted
			 pursuant to the power granted Congress under article I, section 8 of the United
			 States Constitution.
			2.Findings;
			 purpose; rule of construction
			(a)FindingsCongress
			 finds the following:
				(1)Employees with
			 responsibility for national security matters within the executive branch of the
			 Government (hereinafter in this Act referred to as national security
			 professionals) are extraordinarily dedicated and talented individuals
			 who sacrifice a great deal to keep our Nation safe, secure, and
			 prosperous.
				(2)Modern national
			 security challenges are complex and dynamic, and frequently require integration
			 of the full spectrum of the capabilities and power of the United States and its
			 allies to successfully address and manage those challenges.
				(3)The current agency-centric
			 cultures, incentives, and structures within the United States national security
			 system prevent full and effective interagency cooperation and coordination,
			 leaving the Nation vulnerable to complex and dynamic modern national security
			 threats.
				(4)It is imperative
			 to the national security of the United States that our national security
			 professionals are provided with the interagency knowledge, skills, and
			 experience they need to effectively integrate and utilize the full capabilities
			 and power of the United States and its allies to address national security
			 challenges.
				(5)A
			 transformation in the Government’s approach to educating, training, and
			 developing its national security professionals is needed.
				(b)PurposeThe
			 purpose of this Act is to establish the Interagency National Security
			 Professional Education, Administration, and Development System, which
			 will—
				(1)develop the
			 interagency knowledge, skills, and experience of national security
			 professionals working within the agencies of the Government by—
					(A)creating
			 interagency national security education, training, and assignment opportunities
			 for national security professionals; and
					(B)incentivizing national security
			 professionals to undertake and their employing agencies to encourage such
			 opportunities;
					(2)ensure that
			 individuals occupying senior-level interagency national security positions have
			 been thoroughly prepared to seek out, recognize, and execute interagency
			 solutions to national security challenges;
				(3)provide increased
			 consistency for educating, training, and developing national security
			 professionals across the Government, while leaving individual agencies
			 sufficient flexibility to meet their specific needs and ensure that
			 agency-specific skills, competencies, and capabilities remain robust;
			 and
				(4)over time, augment
			 agency cultures with interagency perspectives and enhanced interagency
			 collaboration, thereby leading to better national security policy, better
			 mission execution, and a safer, more secure, and more prosperous Nation.
				(c)Rules of
			 constructionNothing in this Act, or any amendment made by this
			 Act, shall be construed to affect—
				(1)the collective
			 bargaining status or rights of any Federal employees or unit thereof; or
				(2)any individual’s
			 eligibility for benefits, or the amount of any benefits payable to an
			 individual, under a retirement system maintained by the United States for
			 officers or employees of the United States or for members of the uniformed
			 services.
				3.Interagency
			 National Security Professional Education, Administration, and Development
			 System
			(a)In
			 generalTitle 5, United States Code, is amended by adding at the
			 end the following:
				
					102Interagency
				National Security Professional Education, Administration, and Development
				System
						
							10201. Definitions.
							10202. Establishment and governance of Interagency National
				  Security Professional Education, Administration, and Development
				  System.
							10203. Identification of interagency national security
				  positions.
							10204. Interagency qualification.
							10205. Senior-level interagency national security
				  positions.
							10206. Interagency assignment defined.
							10207. Interagency National Security Professional Education and
				  Training Consortium.
							10208. Funding, personnel float, and restriction on usage of
				  funds.
							10209. Reporting requirements.
							10210. Implementation schedule.
						
						10201.DefinitionsFor purposes of this chapter—
							(1)the term
				Government means the Government of the United States;
							(2)the term
				national security professional means an employee of an Executive
				agency who plans, coordinates, or participates, in a substantive manner, in
				activities relating to national security matters;
							(3)the term national security
				matter means any matter that, as determined consistent with guidance
				issued by the President, relates to threats to the United States, its people,
				property, or interests, including threats from—
								(A)human actions, intentional or
				otherwise;
								(B)acts of nature;
				or
								(C)accidents;
								(4)the term
				agency means an Executive agency;
							(5)the term
				intelligence agency has the meaning given such term by section 504
				of the National Security Act of 1947;
							(6)the term
				intelligence community has the meaning given such term by section
				3 of the National Security Act of 1947;
							(7)the term
				INSPEAD System or System means the Interagency
				National Security Professional Education, Administration, and Development
				System, as described in section 10202;
							(8)the term
				Executive Steering Committee means the committee described in
				section 10202(d);
							(9)the term
				Integration Office means the office established by or designated
				pursuant to section 10202(e);
							(10)the term
				Interagency National Security Professional Education and Training
				Consortium or Consortium means the consortium established
				by section 10207(a); and
							(11)the term
				Interagency National Security Professional Education, Administration, and
				Development System Fund means the fund established by section
				10208(a).
							10202.Establishment
				and governance of Interagency National Security Professional Education,
				Administration, and Development System
							(a)EstablishmentThe President shall establish and maintain
				a system for the interagency education, training, and professional development
				of national security professionals, which shall be known as the
				Interagency National Security Professional Education, Administration,
				and Development System.
							(b)PurposeThe
				purpose of the INSPEAD System shall be to foster the development of exceptional
				national security professionals across the Government by—
								(1)developing the
				interagency knowledge, skills, and abilities of national security
				professionals;
								(2)providing
				opportunities and incentives for national security professionals to undertake
				interagency education, training, and assignments;
								(3)ensuring that
				individuals occupying senior-level national security positions have the
				interagency knowledge, skills, abilities, and experience needed to seek out,
				recognize, and execute interagency solutions to national security
				challenges;
								(4)providing
				increased consistency for educating, training, and developing national security
				professionals across agencies, while ensuring sufficient flexibility for
				individual agencies to continue to meet their agency-specific needs; and
								(5)augmenting agency
				cultures with interagency perspective and vision, encouraging the exchange of
				ideas and information between agencies, and building trust and familiarity
				between personnel in different agencies.
								(c)ParticipationThe
				following agencies shall participate in the INSPEAD System:
								(1)The Department of
				State.
								(2)The Department of
				Defense.
								(3)The Department of
				Justice.
								(4)The Department of
				the Treasury.
								(5)The Department of
				Energy.
								(6)The Department of
				Homeland Security.
								(7)The Office of the
				Director of National Intelligence and all other intelligence agencies within
				the intelligence community.
								(8)The Department of
				Commerce.
								(9)The Department of
				Transportation.
								(10)The Department of
				Agriculture.
								(11)The Department of
				Health and Human Services.
								(12)The United States
				Agency for International Development.
								(13)Such other
				agencies as the President may designate.
								(d)Executive
				Steering Committee
								(1)There is
				established a committee which shall be known as the Executive Steering
				Committee and the members of which shall consist of—
									(A)the head of each
				agency (or designee thereof, not lower than the rank of assistant Secretary or
				its equivalent) participating in the System, as identified in subsection
				(c);
									(B)the Director of
				the Office of Personnel Management (or designee thereof);
									(C)the president of
				the United States Institute of Peace (or designee thereof); and
									(D)the Assistant to the President for National
				Security Affairs (or designee thereof) or, as designated by the President, such
				Assistant’s successor in function (or designee thereof).
									(2)The Director of
				National Intelligence (or designee thereof) shall represent the entire
				intelligence community on the Executive Steering Committee, except as provided
				in paragraph (3)(B).
								(3)The President may, if, in the judgment of
				the President, national security or the operation of the INSPEAD System would
				be enhanced thereby, require that any of the following also serve as members of
				the Executive Steering Committee:
									(A)The head of any
				agency not otherwise participating in the System.
									(B)The head of any
				intelligence agency within the intelligence community, other than the Director
				of National Intelligence.
									(4)The member under
				paragraph (1)(D) shall serve as the chair of the Executive Steering
				Committee.
								(5)The President, with the advice of the chair
				of the Executive Steering Committee, shall establish policies regarding the
				governance and operations of the Executive Steering Committee.
								(e)Integration
				Office
								(1)An office, to be
				known as the Integration Office, shall be established or
				designated within the Executive Office of the President—
									(A)to perform overall
				coordination of activities and policies relating to the INSPEAD System;
									(B)to ensure the implementation and execution
				of the policies of the System, including by overseeing the activities of the
				participating agencies relating to the System;
									(C)to advise the Executive Steering Committee
				on matters and policies relating to the System;
									(D)to support the functions of the Interagency
				National Security Professional Education and Training Consortium and Board of
				Regents established pursuant to section 10207; and
									(E)to support the functions of the Executive
				Steering Committee.
									(2)The agencies
				participating in the System shall, in a manner consistent with otherwise
				applicable provisions of law, provide assistance, support, and access to
				information to the Integration Office for the performance of its duties.
								(f)Policies and
				proceduresThe Executive Steering Committee shall establish
				policies and procedures for governing, implementing, and executing the INSPEAD
				System, including policies and procedures relating to—
								(1)the interagency
				knowledge, skills, experience, abilities, and qualifications desired or
				required of national security professionals at all career levels across all
				agencies participating in the System, particularly individuals holding
				interagency national security positions;
								(2)criteria for the
				identification of interagency national security positions at all career levels
				within all agencies participating in the System;
								(3)guidance on the
				management of national security professionals and positions across the
				Government, such that interagency assignments are available, encouraged, and
				incentivized;
								(4)the development,
				management, and coordination of interagency educational opportunities for
				national security professionals;
								(5)the development,
				management, and coordination of interagency training opportunities for national
				security professionals;
								(6)overseeing and
				monitoring the careers of employees who undertake interagency assignments,
				education, and training opportunities offered by the System;
								(7)ensuring that
				employees who undertake interagency assignments, education, and training
				opportunities are promoted and rewarded at rates not less than those of
				individuals who do not;
								(8)incentivizing
				employees to participate in the System and pursue interagency qualification,
				which may include consideration for accelerated promotion, one-time
				compensation bonuses, and a General Schedule step increase (or the equivalent)
				upon completion of an interagency qualification level;
								(9)the management of
				the Interagency National Security Professional Education, Administration, and
				Development System Fund; and
								(10)the operation and
				functions of the Integration Office.
								10203.Identification
				of interagency national security positions
							(a)CriteriaIn
				order to carry out this section, the Executive Steering Committee shall
				establish the criteria to be used in determining which positions within an
				agency are interagency national security positions. Such criteria shall
				include, for each career level (as identified under this subsection based on
				position duties and responsibilities)—
								(1)a position’s involvement or participation
				in the planning, coordination, or execution of activities relating to national
				security matters;
								(2)a position’s required or desired level of
				interaction and engagement with other agencies; and
								(3)such other
				criteria as the Executive Steering Committee considers appropriate.
								(b)Initial
				identification and subsequent reviewEach agency participating in the INSPEAD
				System, as identified under section 10202(c), shall identify and thereafter
				periodically review, with the assistance of the Integration Office and the
				Office of Personnel Management, all positions within such agency that meet the
				criteria for inclusion in the System as interagency national security
				positions and designate those positions accordingly.
							(c)Procedures for
				new positionsThe Executive Steering Committee shall establish
				and publish policies and procedures for determining whether newly created
				positions meet the criteria developed pursuant to this section and must be
				designated interagency national security positions before being filled.
							(d)Exemption for
				presidential appointees
								(1)In
				generalThis chapter and the System do not apply to any position
				to which an individual is appointed by the President or to the individual
				holding any such position.
								(2)Sense of
				CongressIt is the sense of Congress that, in the selection and
				appointment of any individual for a position that (but for paragraph (1)) would
				otherwise meet the criteria for an interagency national security position, due
				consideration should be given to such individual’s interagency experience and
				qualifications.
								(e)RecruitmentJob
				announcements for interagency national security positions shall solicit
				applications from the widest population allowable by law.
							10204.Interagency
				qualification
							(a)Interagency
				qualification levelsThe Executive Steering Committee shall
				establish various levels of interagency qualification for national security
				professionals, as well as the requirements for employees to achieve
				qualification at each level. Each level shall, at a minimum, have—
								(1)interagency
				education requirements;
								(2)interagency
				training requirements; and
								(3)interagency
				experience or assignment requirements.
								The
				purpose of establishing such qualification levels shall be to ensure
				systematic, progressive, career-long development of national security
				professionals in the knowledge, skills, experience, and abilities that enable
				them to be highly effective participants in interagency activities related to
				national security matters.(b)Qualification
				levels required or desired for filling interagency national security
				positionsUsing guidance established by the Executive Steering
				Committee, and with assistance from the Integration Office, the agencies
				participating in the INSPEAD System shall identify, for each interagency
				national security position identified pursuant to section 10203, the
				interagency qualification level required or desired of employees filling such
				positions.
							(c)Normal
				proceduresThe Executive Steering Committee, with the assistance
				of the Integration Office, shall establish and publish normal procedures for
				individuals to achieve the requirements for various levels of interagency
				qualification. These procedures shall describe what interagency education,
				training, and assignment opportunities enable an employee to meet the
				requirements for interagency qualification at various levels.
							(d)Review
				proceduresThe Executive Steering Committee, with the assistance
				of the Integration Office, shall establish and publish procedures for
				individuals to apply for a review of work assignments, education, training, and
				other appropriate experiences that are undertaken outside of the normal
				procedures of the INSPEAD System and for which the individual desires to
				receive interagency qualification credit. To encourage the participating
				agencies to continue to seek exceptional talent from all sources, these
				procedures shall address, at a minimum, individuals with appropriate and
				distinguished work history outside the Government.
							(e)Accounting for
				prior experiencesThe Executive Steering Committee, with the
				assistance of the Integration Office, shall establish and execute a process for
				properly accounting for interagency assignments, education, and training
				undertaken by individuals prior to implementation of the INSPEAD System that
				satisfy requirements for interagency qualification.
							(f)Career
				guidanceBased upon the normal procedures established by the
				Executive Steering Committee pursuant to subsection (c), the head of each
				participating agency shall establish career guidelines for employees in their
				agency to understand and work toward achieving the various levels of
				interagency qualification. Such guidelines shall include guidance regarding
				interagency education, interagency training, interagency assignments, and such
				other matters as the head of the agency considers appropriate.
							10205.Senior-level
				interagency national security positions
							(a)Senior-Level
				interagency national security positionsInteragency national security positions
				within the Government’s senior-level personnel systems that are identified
				pursuant to section 10203 shall be designated as senior-level
				interagency national security positions and shall be subject to the
				requirements of this section. For purposes of the preceding sentence, the term
				position within the Government’s senior-level personnel systems
				refers to—
								(1)a position within the Senior Executive
				Service;
								(2)a position within the Senior Intelligence
				Service;
								(3)a position within the Defense Intelligence
				Senior Executive Service;
								(4)a position within the Senior Foreign
				Service; and
								(5)any other position
				in an agency which is classified above grade GS–15 of the General Schedule
				pursuant to section 5108 or in level IV or V of the Executive Schedule, or an
				equivalent position, which—
									(A)is not required to
				be filled by appointment by the President, by and with the advice and consent
				of the Senate; and
									(B)would otherwise be
				considered a Senior Executive Service position under section 3132(a)(2), but
				for section 3132(a)(1).
									(b)Qualification
				requirement for filling senior-Level interagency national security
				positionsThe highest level of interagency qualification
				established pursuant to section 10204(a) shall be required for an individual to
				serve in senior-level interagency national security positions designated
				pursuant to this section. The purpose of requiring this highest level of
				interagency qualification shall be to ensure that personnel serving in
				senior-level interagency national security positions have the requisite
				knowledge, skills, experience, and abilities to be highly proficient leaders of
				interagency activities related to national security matters. An individual may
				not be designated as interagency-qualified at this highest level until the
				individual successfully completes—
								(1)an appropriate
				program of interagency national security professional education, as prescribed
				by the Executive Steering Committee and offered by the Interagency National
				Security Professional Education and Training Consortium;
								(2)an appropriate
				program of interagency national security training, as prescribed by the
				Executive Steering Committee;
								(3)an interagency
				assignment, as defined pursuant to section 10206, that consists of, at a
				minimum, 1 interagency assignment lasting at least 24 months or 2 separate
				interagency assignments lasting at least 12 months each; and
								(4)such other
				assignments and experiences, demonstrating the individual’s knowledge, skills,
				and abilities in interagency national security matters, as the Executive
				Steering Committee may prescribe.
								(c)WaiversThe
				head of the agency seeking to fill a senior-level interagency national security
				position designated pursuant to this section may, on a case-by-case basis,
				request a waiver of portions of the interagency-qualification requirements
				established pursuant to subsection (b) if the agency head determines—
								(1)such waiver is
				critical for the national security of the United States; or
								(2)no individual is
				available who meets the interagency qualification requirements of subsection
				(b).
								For each
				waiver requested under this subsection, the agency head shall submit a
				statement of justification to the Integration Office, including details
				relating to the position and the candidate desired to fill the position.
				Waivers must be approved by the Executive Steering Committee before the desired
				candidate may be appointed to fill the position on a permanent basis.10206.Interagency
				assignment defined
							(a)In
				generalThe Executive Steering Committee shall define an
				interagency assignment for purposes of this chapter.
							(b)LimitationThe
				definition shall be limited to assignments in which the individual so
				assigned—
								(1)gains significant
				experience in addressing national security matters by means of interagency
				cooperation and coordination; or
								(2)gains significant
				understanding of the operations, roles, responsibilities, and cultures of 1 or
				more other agencies participating in the INSPEAD System.
								(c)ExclusionsThe
				definition shall exclude—
								(1)an assignment
				within the agency in or under which such individual is employed, unless the
				assignment is a full-time assignment to an interagency organization or team, as
				defined by the Executive Steering Committee; and
								(2)an assignment made
				primarily or exclusively for training or educational purposes.
								(d)Determination of
				interagency assignments
								(1)Each agency shall
				determine, for individuals employed by such agency, which assignments satisfy
				the requirements of subsections (a) through (c).
								(2)The Integration
				Office, from time to time, shall review such number of interagency assignments,
				for individuals employed by a particular agency, as will enable the Integration
				Office to determine whether such agency is defining interagency assignments in
				conformance with the requirements of subsections (a) through (c).
								(3)If the Integration
				Office finds under paragraph (2) that 1 or more assignments, involving
				individuals employed by an agency, are not in conformance with the requirements
				of subsections (a) through (c)—
									(A)the Integration
				Office shall report its findings to the Executive Steering Committee;
				and
									(B)the Executive
				Steering Committee may, in accordance with such procedures as the Committee by
				regulation prescribes, take such action as the Committee considers necessary to
				ensure that—
										(i)the assignment or
				assignments in question are brought into conformance with the requirements of
				subsections (a) through (c); and
										(ii)future
				assignments of individuals employed by such agency will be in conformance with
				those requirements.
										10207.Interagency
				National Security Professional Education and Training Consortium
							(a)In
				general
								(1)The Executive
				Steering Committee shall establish an Interagency National Security
				Professional Education and Training Consortium, which shall be composed of such
				universities, colleges, and other institutions (whether public, private, or
				governmental) as the Committee may determine and which agree to
				participate.
								(2)The mission of the Consortium shall be to
				educate and train national security professionals, at all career levels from
				the various agencies participating in the INSPEAD System, in a consistent
				curriculum that provides students with the knowledge and skills necessary to
				successfully address complex and dynamic modern national security issues across
				agencies.
								(3)(A)The Executive Steering
				Committee shall appoint a Board of Regents—
										(i)to develop and maintain guidelines for the
				curriculum, syllabi, and learning objectives for courses that can be taken by
				national security professionals to fulfill interagency qualification
				requirements of the System and are offered by institutions comprising the
				Consortium;
										(ii)to oversee and validate such courses taught
				by institutions comprising the Consortium, to ensure they are consistent and
				fulfill the purpose of the System;
										(iii)to recommend to the Executive Steering
				Committee that an institution be granted membership in the Consortium or that
				the membership of an institution be denied or revoked; and
										(iv)to perform such other duties in managing
				and regulating the Consortium as the Executive Steering Committee may
				determine.
										(B)The Board of Regents shall be composed
				of experts in education and training, national security matters, public
				administration and policy, and such other topics as the Executive Steering
				Committee considers appropriate. The Executive Steering Committee shall
				periodically review the curriculum, syllabi, and learning objectives, and all
				other aspects of the Consortium program.
									(4)To foster long-term cooperation and
				stronger relations with allies of the United States, the Executive Steering
				Committee shall endeavor to create appropriate opportunities for government
				personnel (civilian and military) of allied foreign nations, who have duties
				similar to those of national security professionals, to study and train
				alongside national security professionals through the Consortium.
								(5)To enhance
				cooperation with local and State governments on national security matters, the
				Executive Steering Committee shall endeavor to create appropriate opportunities
				for employees of local and State governments to study and train alongside
				national security professionals through the Consortium.
								(6)The Executive Steering Committee shall
				study the means and appropriateness of enabling personnel from
				quasi-governmental organizations, Federally funded research and development
				corporations, nongovernmental organizations, and private corporations that
				support agencies on national security matters to study and train alongside
				national security professionals through the Consortium, and may provide such
				access if warranted.
								(b)Interagency
				national security capstone course
								(1)Upon selection, promotion, or transfer to
				fill a senior-level interagency national security position designated pursuant
				to section 10205(a), an individual shall be required, if such individual has
				not done so before, to attend an interagency national security education course
				designed specifically to prepare new senior-level national security
				professionals to work effectively across agencies. The individual must complete
				this course within 6 months after filling the position. The Board of Regents
				(established pursuant to subsection (a)(3)) shall oversee the curriculum,
				syllabi, learning objectives, and faculty for this course.
								(2)The head of an
				agency seeking to fill a senior-level interagency national security position
				may, on a case-by-case basis, request a waiver of the requirements of paragraph
				(1) if the agency head determines—
									(A)such waiver is
				critical for national security; or
									(B)such individual
				has extensive interagency experience as a result of previous assignments,
				education, or training.
									For each
				waiver requested under this paragraph, the agency head shall submit a statement
				of justification to the Integration Office, including details relating to the
				position and the candidate desired to fill the position. Waivers must be
				approved by the Executive Steering Committee before the desired candidate may
				be appointed to fill the position on a permanent basis.(c)Other
				interagency education and training opportunities for national security
				professionals
								(1)The head of each
				agency participating in the INSPEAD System shall require that such agency’s
				education and training programs include programs, for national security
				professionals at all career levels, that—
									(A)strengthen the
				interagency knowledge and skills of their national security
				professionals;
									(B)prepare their
				national security professionals for interagency assignments; and
									(C)offer
				opportunities to learn and train alongside national security professionals from
				other agencies.
									(2)The head of each
				agency shall ensure that interagency education and training opportunities under
				the System shall augment, and shall not replace (in whole or in part),
				agency-specific education and training opportunities.
								10208.Funding,
				personnel float, and restriction on usage of funds
							(a)General
				fund
								(1)There is
				established a fund, to be known as the Interagency National Security
				Professional Education, Administration, and Development System Fund.
				Such Fund shall be available for—
									(A)the expenses
				incurred, in the administration of this chapter, by—
										(i)the Executive
				Steering Committee;
										(ii)the Integration
				Office; and
										(iii)the Board of
				Regents;
										(B)such expenses
				incurred by the Interagency National Security Professional Education and
				Training Consortium to carry out this chapter as the Executive Steering
				Committee may determine; and
									(C)such other
				purposes relating to the administration of the System as the Executive Steering
				Committee may determine.
									(2)There are authorized to be appropriated for
				the Interagency National Security Professional Education, Administration, and
				Development System Fund such sums as may be necessary to carry out the purposes
				set forth in paragraph (1). Amounts appropriated pursuant to this subsection
				shall remain available until expended. The President shall include in each
				annual budget request to Congress a request for funding to the Interagency
				National Security Professional Education, Administration, and Development
				System Fund.
								(b)Agency
				fundsThe President shall include in each annual budget request
				to Congress a statement of the amount of funding requested for operation of the
				INSPEAD System within each participating agency. The Integration Office, with
				guidance from the Office of Management and Budget, shall provide, in a
				transmittal to the head of each agency participating in the System, not later
				than July 1 of each year, guidance for determining the agency’s level of
				funding necessary for operation of the System within that agency. The head of
				each participating agency shall include the funding amount so determined for
				the System in the agency’s budget request for the next fiscal year scheduled
				for formulation under chapter 11 of title 31, and each of the 4 succeeding
				fiscal years.
							(c)FloatWithin
				the agency funding requests developed pursuant to subsection (b), the
				President’s annual budget request for the INSPEAD System shall include funding
				to establish and maintain a personnel float for each agency.
				This float will enable the agencies to continue day-to-day
				functions and mission operations while allowing agency national security
				professionals to participate in interagency education, training, and assignment
				opportunities provided by the System that require absences from their normal
				duties.
							(d)RestrictionFunds
				authorized or stipulated under this section may not be used to conduct
				mission-related or day-to-day operations of an agency, or to defray (in whole
				or in part) the costs of agency-specific education or training.
							10209.Reporting
				requirements
							(a)Initial
				reportNot later than 180 days after the date of the enactment of
				this chapter, the President shall submit to Congress a written report
				containing an implementation plan for the INSPEAD System. This report shall, at
				a minimum, address—
								(1)the list of
				agencies participating in the System, as determined under section
				10202(c);
								(2)progress and a
				timeline on development and issuance of policies and procedures required to
				implement and operate the System, including those required pursuant to section
				10202(f);
								(3)progress and a
				timeline on implementation of the organizational structure of the System,
				including—
									(A)the Executive
				Steering Committee;
									(B)the Integration
				Office; and
									(C)the Interagency
				National Security Professional Education and Training Consortium (as described
				in section 10207) Board of Regents (as so described);
									(4)progress and a
				timeline on implementing a comprehensive program of interagency national
				security education, training, and assignment opportunities;
								(5)cost estimates to
				support full implementation and operation of the System, including the
				personnel float required pursuant to section 10208(c);
				and
								(6)such other matters
				as the Executive Steering Committee determines important for full transparency
				of the implementation of the System.
								(b)Annual
				reportsThe Executive Steering Committee, with the assistance of
				the Integration Office, shall submit to Congress each year, at the time that
				the President’s budget request is submitted to Congress that year under section
				1105(a) of title 31, a report detailing the implementation and operations of
				the INSPEAD System. Each such report shall include, at a minimum, details
				relating to—
								(1)statistics
				concerning the promotion and advancement of individuals who participate in the
				interagency assignment, education, and training opportunities provided by the
				System and those who do not;
								(2)expenditures from the Interagency National
				Security Professional Education, Administration, and Development System Fund
				under section 10208(a), and from agency funds under section 10208(b), during
				the preceding fiscal year;
								(3)the number and a
				brief description of the senior-level interagency national security positions
				in each agency participating in the System;
								(4)statistics
				relating to the number of employees in the participating agencies, broken down
				by agency and by the various levels of interagency qualification;
								(5)an overview of
				education and training courses offered by the Interagency National Security
				Professional Education and Training Consortium, and statistics on the number of
				employees participating in such courses;
								(6)waivers, broken
				down by agency, granted with respect to any of the requirements and policies
				established by this chapter, the President, or the Executive Steering
				Committee;
								(7)statistics
				relating to the application and review of individuals seeking interagency
				qualification outside the normal procedures of the System, including those with
				appropriate and distinguished work experience outside the Government;
				and
								(8)any legislation
				which the President or the Executive Steering Committee considers necessary to
				improve the System.
								10210.Implementation
				schedule
							(a)Rollout, pilot,
				and full implementation
								(1)Notwithstanding
				the requirements of this section, the President and Executive Steering
				Committee may phase-in implementation of the INSPEAD System’s policies and
				requirements in a manner that enables national security professionals to
				recognize and begin acquiring the requirements for interagency qualification
				and enables agencies and the governance structures of the System to implement
				policies and programs to support the INSPEAD System.
								(2)All of the
				requirements of the System, including section 10205(b), shall be fully
				applicable to at least 4 of the agencies identified in section 10202(c), as
				chosen by the President, no later than 24 months after the date of the
				enactment of this chapter. All of the policies, procedures, and career guidance
				required to operate the System under this paragraph shall be issued no later
				than 18 months after the date of the enactment of this chapter.
								(3)All of the
				requirements of the System, including section 10205(b), shall be fully
				applicable to all of the agencies selected for participation in the System
				pursuant to section 10202(c) no later than 48 months after the date of the
				enactment of this chapter. All of the policies, procedures, and career guidance
				required to operate the full System shall be issued no later than 42 months
				after the date of the enactment of this chapter.
								(b)Identification
				of interagency national security positionsInitial identification
				of interagency national security positions pursuant to section 10203(b) shall
				be completed by an agency no later than 12 months before the requirements of
				the INSPEAD System are fully applicable to that agency, as determined by the
				President.
							(c)Education and
				training programsInitial interagency education and training
				programs shall be established and available no later than 12 months after the
				date of the enactment of this chapter.
							(d)Interagency
				assignment requirementAny individual, employed in or under an
				agency, who occupies a senior-level interagency national security position on
				the date as of which all requirements of the System, including section
				10205(b), become fully applicable with respect to such agency, shall be exempt
				from the requirements established in section 10205(b) and 10207(b) for the
				duration of their individual careers.
							(e)Inclusion of
				uniformed military personnel
								(1)Not later than 48 months after the date of
				the enactment of this chapter, the Secretary of Defense shall make the
				requirements of the System, including those of section 10205(b), applicable to
				commissioned officers.
								(2)At least 12 months
				before the requirements of the System are applicable to commissioned officers,
				the Secretary of Defense, with the advice of the Chairman of the Joint Chiefs
				of Staff and the Executive Steering Committee, shall issue policies and
				procedures for including commissioned officers in the System. These policies
				and procedures shall be fully integrated with professional military education,
				training, and joint duty assignment policies and procedures.
								(3)At least 24 months
				before the requirements of the System are applicable to commissioned officers,
				the Secretary of Defense shall identify, using the same criteria developed
				pursuant to section 10202(f)(2) and section 10203(a), commissioned officer
				positions that shall be designated interagency national security positions
				pursuant to section 10203. Such positions that are filled by general officers
				or flag officers shall be designated senior-level interagency national security
				positions pursuant to section 10205 and shall be subject to the requirements of
				such designation.
								(4)Enlisted members and warrant officers of
				the Armed Forces shall not be subject to the requirements of this chapter or
				the System, unless so designated by the Secretary of Defense.
								(5)For purposes of this subsection, the terms
				‘commissioned officer’, ‘enlisted member’, ‘warrant officer’, ‘general
				officer’, and ‘flag officer’ have the meaning given such terms by section
				101(b) of title
				10.
								.
			(b)Clerical
			 amendmentThe analysis for part III of title 5, United States
			 Code, is amended by adding at the end the following:
				
					
						102.Interagency National Security Professional Education,
				  Administration, and Development System
				  10201
					
					.
			
